Citation Nr: 0302030	
Decision Date: 01/17/03    Archive Date: 02/07/03

DOCKET NO.  02-11 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to June 
1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran's only service-connected disability consists of a 
left shoulder disability, evaluated as 50 percent disabling.

The veteran has failed to meet the schedular criteria for a 
TDIU rating.  The regulations require that TDIU should be 
granted if the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that if there is only one 
such disability it shall be ratable at 60 percent or more, 
and that if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more with sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

Where, as in this case, the veteran does not meet the 
percentage requirements for a total rating set out in 
38 C.F.R. § 4.16(a), the Board lacks the authority to grant a 
total rating in the first instance.  Bowling v Principi, 15 
Vet. App. 1, 10 (2001).  In such a case the Board must refer 
the matter to VA's Compensation and Pension (C&P) Director 
for initial consideration under the provisions of 38 C.F.R. 
§ 4.16(b).  Id.  Referral is required where there is a 
plausible basis for concluding that the veteran is unable to 
secure and follow a gainful occupation.  Id. at 9.

The veteran has an 8th grade education and was last employed 
in 1981 as a sheet metal worker.  Of record is the October 
2002 VA examination report which indicates that the veteran 
has very limited range of motion of his left shoulder, and 
that he has significant pain on motion and use of his left 
shoulder.  The examiner offered his opinion that the veteran 
should be considered permanently disabled from any occupation 
that requires the use of the left upper extremity.  Also of 
record is a statement from the veteran's private physician, 
Dr. Naylor, who states in November 2001 that it is his 
medical opinion that the veteran is unemployable with this 
type of injury and will probably never be able to return to 
work.

The VA examiner's opinion and the opinion from Dr. Naylor, 
provide a plausible basis for concluding that the veteran's 
service connected left shoulder disability precludes him from 
following a gainful occupation.  Therefore, the Board must 
REMAND this case for the following:

1.	The RO should refer this case to the 
Director of C & P for a determination 
as to whether the veteran is entitled 
to a total rating for compensation 
based on individual unemployability in 
accordance with the provisions of 
38 C.F.R. § 4.16(b).

2.	If the benefit sought remains denied, 
the RO should issue a supplemental 
statement of the case in accordance 
with the applicable laws and 
regulations.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




